Citation Nr: 1719328	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-32 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left shoulder disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran & his Daughter


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  He received a Purple Heart, among other decorations, in recognition of his service in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2016, the Veteran and his daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, a left shoulder disability, a right shoulder disability, a bilateral hip disability, a cervical spine disability and peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2009 rating decision denied service connection for a low back disability, left shoulder disability, and peripheral neuropathy of the bilateral legs and feet (claimed as numbness); the Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period.

2.  Evidence associated with the record since the final November 2009 decision relates to unestablished facts and raises a reasonable possibility of substantiating claims of entitlement to service connection for a low back disability, left shoulder disability, and peripheral neuropathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision denying service connection for a low back disability, left shoulder disability, and peripheral neuropathy of the bilateral legs and feet (claimed as numbness) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been received and the claim seeking service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received and the claim seeking service connection for a left shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence has been received and the claim seeking service connection for peripheral neuropathy of the bilateral lower extremities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The Veteran's claims for service connection were originally denied in a November 2009 rating decision.  The Veteran did not timely appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2009).

The RO denied service connection for a low back condition in November 2009 because service treatment records (STRs) were negative for any complaints, treatment or diagnosis of a back condition and current treatment records noted complaints of back pain without a diagnosis.  Service connection for a left shoulder condition was denied because the STRs did not show complaints, treatment or diagnosis of a left shoulder condition and there was no evidence of record to support that the Veteran's current shoulder condition was related to service.  Service connection for peripheral neuropathy was denied because STRs did not show symptoms of peripheral neuropathy (numbness or tingling) or diagnosis of the condition in service or injury to the legs or feet.  The record also lacked evidence of a current diagnosis of peripheral neuropathy.

Evidence received since the November 2009 rating decision includes medical records that show diagnoses of current conditions along with multiple lay statements concerning the state of the Veteran's health following his return from Korea.  In addition, the Veteran testified before the Board in November 2016 and provided evidence of in-service injuries that he contends led to his current disabilities, to include jarring of his neck and shoulders when hit in the face with shrapnel, carrying heavy equipment in combat situations, and exposure to extreme cold during the winters in Korea.

This evidence is "new," as it was not previously submitted to agency decision makers.  The evidence is also "material" as the evidence relates to the presence of current disabilities and continuing symptomatology since injury in service.  The evidence relates to unestablished facts necessary to substantiate the claims.  Accordingly, the claims for service connection for a low back disability, a left shoulder disability and peripheral neuropathy of the bilateral lower extremities are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened, and to that extent only the appeal is granted.


REMAND

The Board regrets additional delay but finds further development is necessary to fully satisfy the duty to assist.

The Veteran contends, in part, that when he was hit with shrapnel in the face in Korea in March 1953, a wound for which he is service-connected, he also injured his neck, shoulders and back.  In addition, he argues that walking in extreme cold carrying heavy gear in Korea wore out his joints, to include his back, hips and shoulders and caused him to have peripheral neuropathy in his legs and feet.  See November 2016 Hearing Transcript.  

In a November 2011 statement in support of claim, the Veteran explained that he was full of strength and pain free in his youth.  He was drafted and deployed to Korea where he had to fight on the front line for 30 days and then be on call behind the fighting lines for 30 days.  While fighting on the front line, he recalled having to carry machine guns and large amounts of ammunition.  He had to carry this while running during combat, moving forward or backwards, running as needed or dropping in trenches.  He indicated that at night when he fell or dove for safety, he gave "no mercy" to his body as it hit the ground.  He also added that the extreme cold he encountered was hard and difficult.  He stated that many days it would be 20 to 30 degrees below zero plus the wind factor.  In the spring, he had to forge through much mud and water and his feet and legs stayed wet and cold for long periods of time.  He indicated his extremities would be frozen, especially his feet.

The Veteran submitted multiple lay statements in support of his claim indicating that his health had been declining for decades, beginning after he returned from Korea.  Mr. K.L. indicated that the Veteran had worked for his father and uncles in the 1940s and 1950s and when he came back from serving in Korea there "were limitations in the work could do upon his return."  Mr. K.L. stated that it was "quite evident he was in pain in his back." 

The Veteran's daughter recalled her father complaining frequently about the pain he was experiencing when she was growing up.  This included pain in his neck, across his shoulders, lower back, feet and legs.  She indicated that if ever asked how come he had such pain, the Veteran would refer to it as coming from the work of carrying things such as ammunition, his war experiences, falling or throwing his body onto the ground while at battle to avoid injury, along with an old war injury of shrapnel to the face, neck and shoulder region he received while in the Korean War.  She stated he had experienced extreme pain for many years and had to have multiple surgeries.  
The Veteran's niece indicated she was young when the Veteran returned from the Korean War, but she remembered the family talking about how he was injured and how the injuries affected his health.  She stated also that as she was growing up the Veteran's health was always getting worse.  She indicated her belief that his current health problems originated from the Korean War and he was never able to fully recover.

A longtime friend of the Veteran who indicated having known him for 50 years explained that the Veteran opened a daily farm operation following return from service.  He indicated the Veteran was a very hard worker, but his injury during his service kept him from being 100% and caused him to have limited ability many times.  The friend, Mr. G.P. indicated believing that the Veteran's injuries were overwhelming sometimes and that he worked while in pain through the years.

Another lifelong friend of the Veteran's family indicated the Veteran was in good health when drafted into the military and that the wounds he sustained in Korea never totally healed.

The Veteran's sister indicated she recalled when the Veteran returned from the Korean War and how he had been injured.  She explained that he had continually gotten worse with his health problems which she believed originated during the war.

Ms. C.S. indicated having known the Veteran's family since 1986.  She indicated he presented with a slight forward lean in his torso and a limp and since 1986, his body tilt had become a distinct hunch and his limp had continually worsened.  She indicated he had persistent pain in his shoulder, legs and feet and his mobility continues to decline.  

Mr. M.L. indicated having known the Veteran since 1960 and stated the Veteran had been like a father to him.  He indicated having helped the Veteran on his farm when needed.  He indicated having seen the Veteran suffer through a lot of pain and keep going.  The Veteran had numerous surgeries and therapy and still would pull through and keep the farm running.  
Ms. S.L. indicated having known the Veteran for over 30 years.  He was a family friend and neighbor.  She indicated having seen the Veteran work when he could not and sometimes should not, but he always worked.  She indicated the Veteran had steadily declined in health and mobility over the years and she had been with him when he had surgeries and therapy and seen him suffer through pain to get back on his feet again.  

Ms. M.B. indicated having known the Veteran most of her life and that he had no physical problems prior to entering the military.  

Ms. M.W. indicated the Veteran had been in pain in the shoulders, neck and back for as long as she had known him and was currently having trouble turning his head and lifting his arms.  

Ms. L.M. indicated the Veteran was having trouble turning his head or bending his neck and that he had a history of back surgeries in addition to surgery on his shoulder and neck.  She indicated his health continued to get worse as time went by.  

Ms. K. C. indicated having known the Veteran all her life and he had always had pain in his back, neck and shoulders.  She indicated that as the years went by, the pain became more and more intense.

STRs do not indicate complaints regarding the low back, neck, hips or shoulders.  In addition, they do not indicate treatment for numbness, tingling or other symptoms identified with peripheral neuropathy.  The Veteran explained that he responded "no" on his 1954 separation examination when asked about arthritis, rheumatism and other bone or joint abnormality because everyone complained about joint pain and he thought it was normal at the time.  See November 2013 Form 9.  He indicated wanting to return home as soon as possible.  As for a 1959 examination at which joint concerns were not discussed, the Veteran indicated there was no paperwork to fill out and had he been asked about his back, shoulders or other joints, he would have told them about the pain and decreased range of motion he experienced.  Id.

The Veteran indicated that after return from active duty in Korea, he had pain in his neck, shoulders, back, feet and legs which became progressively worse.  When the pain became unbearable, he began seeking medical attention from doctors and chiropractors.  During those treatments, he had adjustments, took pain medication and spent time in hospitals in traction which did not relieve the pain.  In 1970, the Veteran underwent the first of multiple back surgeries and subsequently had shoulder surgery, knee surgery and neck surgery all performed at Columbia Orthopedic Group.  He indicated muscle degeneration in his left leg and continuing pain in his right hip and right leg.  He explained his feet burned constantly as if on fire.  He indicated his neck and shoulders hurt greatly and he was restricted in movement.

The most remote treatment records available for the Board's review are VA treatment records dated in 2003.  Evidence indicates that the Veteran has degenerative joint disease in his right hip, right shoulder and spine.  See June 2014 VA Treatment Record.  Medical records indicate the Veteran underwent a right total hip arthroplasty in June 2014 and underwent five back surgeries between 1970 and 2002.  He suffers from radiculopathy and axonal neuropathy related to his back condition.  Id.  Unspecified idiopathic peripheral neuropathy appears as a diagnosis in the treatment records.  Records also indicate a left shoulder rotator cuff repair in the early 2000s and that the right shoulder was manipulated under anesthesia for an adhesive capsulitis appendectomy.  In addition, the Veteran had neck surgery with a pin placed in 2001 and currently has a diagnosis of cervical spondylosis and multilevel degenerative disc disease.

The Veteran was afforded a VA examination in connection with his cervical spine claim.  During this examination, the VA examiner appeared to have access to medical records as remote as 1970.  Unfortunately, these records are not available in the claims file for the Board's review.  

As to the other claims, generally, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service injury or event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence that the Veteran has current disabilities in his low back, hips and shoulders and that he has peripheral neuropathy.  The Veteran has provided lay evidence of in-service events which he contends caused his disabilities, to include carrying heavy equipment during combat, sustaining an injury to the face which caused pain in his neck and shoulders and exposure to extreme cold during the winters in Korea.  He has provided evidence that he has endured pain in his joints for many years and has undergone extensive treatment once he could not ignore the pain any longer.  Available medical records also indicate that the Veteran notes pain and other symptoms in the shoulders that seem to radiate from the neck and in the lower extremities that seem to radiate from the hips.  As such, the Board finds that the claims may be intertwined with one another.

To provide the Veteran every opportunity, the Board will remand the claims for VA examinations to help identify the likely etiology of the Veteran's current disabilities in the low back, bilateral hips, and bilateral shoulders as well as peripheral neuropathy and to determine whether such conditions are at least as likely as not related to events in service or to another condition which may be related to service.  As to the cervical spine, the Board will seek to ensure the records reviewed by the examiner are available for the Board's review and seek an addendum opinion to take into account the Veteran's lay statements concerning carrying heavy gear in combat.

To ensure a complete record for the Board's review, the RO should retrieve proper authorization from the Veteran and obtain available records from the Columbia Orthopedic Group and any other private treatment providers who treated him for conditions of the low back, neck, hips, and shoulders or for peripheral neuropathy.  In addition, all medical records considered by the VA examiner in October 2015 should be associated with the claims file.  Any records closer in time to service would be helpful to the Board.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all relevant, outstanding VA treatment records with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent private treatment records that have not already been obtained, to include records from the Columbia Orthopedic Group.

3.  Ensure all records reviewed by the VA examiner in connection with the Veteran's cervical spine examination in October 2015, to include those dating back to 1970, are associated with the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) online.

4.  Refer the Veteran's claims file to the VA examiner who conducted the October 2015 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's current cervical spine disability.

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should render an opinion consistent with sound medical judgment as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's cervical spine disability had its onset in or is otherwise medically related to service given the Veteran's lay testimony that he carried heavy equipment in combat situations while serving in Korea.

The examiner is asked to provide a rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why.

5.  Schedule the Veteran for VA examinations to determine the likely etiology of current disabilities in the (1) low back, (2) bilateral hips, (3) bilateral shoulders and a VA examination to determine the likely etiology of his (4) peripheral neuropathy.  

The entire claims file, to include all electronic files, must be reviewed by the examiner/s.  The examiner/s should specifically consider the Veteran's lay statements that his current conditions are related to carrying heavy loads during combat service, sustaining injury beyond just the face when hit with shrapnel in 1953 and exposure to extreme cold during Korean winters.  The 14 buddy statements submitted in support of claim should also be taken into account.

The examiner/s should clearly identify the current diagnosis present for each joint, if any, to include the right and left hips and the right and left shoulders.  It should be confirmed whether or not arthritis or degenerative joint disease is present.

The examiner/s should render opinions consistent with sound medical judgment as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that current disabilities of the low back, right and/or left shoulder, right and/or left hip, and/or peripheral neuropathy of the bilateral lower extremities had onset in service or are otherwise medically related to service given the Veteran's lay testimony that he carried heavy equipment in combat situations, that he sustained additional injury when hit with shrapnel in 1953 and that he was exposed to extreme cold in Korea.

If any identified condition is related to, either caused by or aggravated by, any other condition this should also be noted.  For example, if peripheral neuropathy of the lower extremities is caused by a low back disability the examiner should note this and explain the basis for the opinion.

The examiner/s is/are asked to provide a rationale for any opinions provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why.

6.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							
							(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


